Election/Restrictions
Applicant's election with traverse of the universal joint shown in Figs. 1-5 (Species 1) in the reply filed on October 11, 2022 is acknowledged.  The traversal is on the ground(s) that contrary to the written election requirement mailed August 11, claim 1 is generic.  This is not found persuasive because the presence of a generic claim does not preclude an election requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5, 11, 15, 16 & 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 11, 2022.
In the reply, claim 5 is identified as reading on the elected species.  However, that claim reads only on unelected species.  See in Fig. 7 how the contact objects 223 correspond in shape and size of the seats 239.  Whereas in the elected species, the contact objects 123 do not correspond in shape and size to the seats 139.
In the reply, claim 11 is identified as reading on the elected species.  However, as shown at Fig. 3, set screws 147 are the only things fitting about set screw slots (numbered 151a 151c. at Fig. 1).  The only removable grease fitting mentioned in the description is one that is used during assembly (i.e. an intermediate product) of the disclosed invention, but is not present in the finished product (i.e. the elected species,  universal joint 100)
In the reply, claims 15 & 16 are identified as reading on the elected species.  However, the drawings clearly show each arm 113 of the elected species has both an open seat 139 and a closed seat 137.

Drawings
The drawings are objected to because they fail to show:
A sleeve removably disposed about the external surface of the universal joint as recited in claim 10.
A sleeve extending from the first joint member to the second joint member such that all arms are contained therein as recited in claim 12.
The contact ball made from metal as recited in claim 19.  See MPEP 608.02 for the appropriate cross hatch pattern to depict metal.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to as failing to comply with 37 CFR 1.75(i) because the claim element,  “load rod” should be separated and indented from the claim element “contact ball”.

Claim Rejections - 35 USC § 102
Claims 1, 2, 6, 13 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson, US 2,862,373.  Gibson discloses a universal joint (col. 3, lines 4-16), comprising: 
a first joint member (1) having a first arm (2) and a second arm (2), each extending about a first longitudinal axis (col. 1, line 55); 
a second joint member (col. 1, line 57)) having a first arm and a second arm, each extending about a second longitudinal axis, 
wherein each arm comprises: a first contact surface comprising a first ball seat (3), and a second contact surface comprising a second ball seat (3); and 
a contact ball (4) disposed between one or more contact surfaces; and 
a load rod (10) disposed within an axial channel (11).

Claims 1, 2, 6, 7, 13 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller, US 2,473,036.  Miller discloses a universal joint (see title), comprising: 
a first joint member (A) having a first arm (C) and a second arm (C), each extending about a first longitudinal axis (col. 1, line 28); 
a second joint member (B)) having a first arm (C) and a second arm (C), each extending about a second longitudinal axis, 
wherein each arm comprises: a first contact surface comprising a first ball seat (E), and a second contact surface comprising a second ball seat (E); and 
a contact ball (D) disposed between one or more contact surfaces; and 
a load rod (F, G) disposed within an axial channel (see Fig. 1),

Claims 1-3, 6, 7, 13, 14 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolffgram, US 1,300,541.  Wolffgramr discloses a universal joint (page 1, lines 8-11), comprising: 
a first joint member (10) having a first arm (12) and a second arm (16), each extending about a first longitudinal axis (page 1, line 14); 
a second joint member (20)) having a first arm (22) and a second arm (26), each extending about a second longitudinal axis, 
wherein each arm comprises: a first contact surface comprising an open first ball seat (13), and a closed second contact surface comprising a second ball seat (15); and 
a contact ball (50, 51) disposed between one or more contact surfaces; and 
a load rod (see “shaft” at page 1, line 58) disposed within an axial channel (11),
 
Claim Rejections - 35 USC § 103
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Wolffgram, Gibson and Miller.  Each of Wolffgram, Miller and Gibson discloses a contact ball, but none expressly discloses the ball is made of metal.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the contact ball of any one of Wolffgram, Gibson and Miller from metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.

Allowable Subject Matter
Claims 8-10 & 12 are allowed because the prior art does not show or suggest a universal joint comprising every limitation of the claims.  Wolffgram shows a universal joint comprising most of the limitation of the claims, but does not show or suggest a load rod disposed in an axial channel between the first joint member 10 and the second joint member 20.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bill discloses a universal joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679